202 F.3d 359 (D.C. Cir. 2000)
Paul Davis III, et al.,Appellantsv.John Latschar, Superintendent, Gettysburg National Military Park, et al.,Appellees
No. 99-5037
United States Court of Appeals FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued November 9, 1999Decided February 22, 2000

Appeal from the United States District Court for the District of Columbia(No. 97cv00232)
Katherine A. Meyer, with whom Howard M. Crystal was  on the briefs, argued the cause for appellants.
Evelyn S. Ying, Attorney, U.S. Department of Justice, with  whom Lois J. Schiffer, Assistant Attorney General, and Robert L. Klarquist, Attorney, U.S. Department of Justice, were  on the brief, argued the cause for appellees.
Before Ginsburg and Garland, Circuit Judges, and  Buckley, Senior Circuit Judge.
Opinion for the court filed by Senior Judge Buckley.
Buckley, Senior Judge:


1
In 1995, John Latschar, the Superintendent of Gettysburg National Military Park ("Gettysburg"), instituted a program to curtail the over-browsing of  wooded and crop areas by white-tailed deer in Gettysburg  and the neighboring Eisenhower National Historic Site.  The  program provides for the annual killing of deer by park employed marksmen after dark from October through March  until a desired density of deer per wooded square mile is  achieved.  Paul Davis III, five other residents of Gettysburg,  Pennsylvania, and three animal rights organizations (collectively, "Davis") seek an order enjoining the program on the  basis that, in approving it, the National Park Service had  failed to comply with its own enabling statute and policies  implementing that statute, the National Environmental Policy  Act, and the National Historic Preservation Act.


2
On December 31, 1998, the district court issued an opinion  in which it granted summary judgment in favor of the Superintendent, the Director of the National Park Service, and the  Secretary of the Interior, all of whom were joined as parties  defendant (collectively, "Superintendent").  See Davis v.  Latschar, 83 F.Supp.2d 1, 2 (D.D.C. 1998) ("1998 opinion").Davis thereupon filed a motion requesting the court to amend  the opinion "to correct ...  the Court's characterization of  the record in the case."  Motion to Amend and Reconsider  the Court's Ruling ("motion to amend"), reprinted in Joint  Appendix ("J.A.") at 920.  In a memorandum opinion and  order issued on January 26, 1999, the court denied the  motion, again entered judgment for the defendants, and lifted  the stay that had caused the Park Service to suspend its  implementation of the deer management program.  See Davis  v. Latschar, 83 F.Supp.2d 1, 11-12 (D.D.C. 1999)("mem. op.").


3
We affirm the district court's summary judgment in favor  of the Superintendent for the reasons stated in the 1998  opinion, which we adopt as our own and reprint as an appendix hereto.  To District Judge Paul L. Friedman's  thorough and well-reasoned analysis, we would add only the  following comments concerning two issues raised by Davis in  his motion to amend and before this court in which he claims  that the 1998 opinion mis characterizes the record.  The first  of these relates to Davis's argument that the Park Service  was required by the National Environmental Policy Act to  prepare a supplemental environmental impact statement  ("SEIS") for the deer management program to take into  account changes in park management recommended in a  newly proposed "General Management Plan" ("GMP") that  has since been adopted by the Park Service.  These called for  significant reductions in wooded acreage and for changes in  agricultural patterns at Gettysburg that the Park Service  acknowledged would result in a reduction in the park's deer  population.  The second relates to Davis's argument that the  Park Service failed to address the impact of the deer management program on the contemplative atmosphere of Gettysburg as he alleges it was required to do under the National  Historic Preservation Act.

A. National Environmental Policy Act

4
In the memorandum Davis submitted in support of the  motion to amend ("Davis memorandum"), reprinted in J.A. at  922-30, he complained that the 1998 opinion's discussion of  the SEIS issue contained a misleading footnote and improperly relied on an argument the Park Service's counsel made for  the first time before the district court.  See, e.g., SEC v.  Chenery Corp., 332 U.S. 194, 196 (1947) ("[A] reviewing court,  in dealing with a determination or judgment which an administrative agency alone is authorized to make, must judge the  propriety of such action solely by the grounds invoked by the  agency.").  The footnote complained of states that "[it] appears from the record ...  that ...  plaintiffs never requested a supplemental EIS or argued that one was required until  they raised the issue in this Court."  Davis, 83 F.Supp.2d at 10 n 7;  Appendix at 15-16 n.7.In support of his motion to amend, Davis submitted, as new  evidence suggesting that he had, in fact, raised the issue  before the Park Service, a copy of a letter proposing a settlement of the case in which he urged the Service to  initiate an SEIS.  If the court's failure to take cognizance of  facts not presented to it was indeed error, in this case it was  harmless error.  As Judge Friedman correctly noted in dismissing the motion to amend, the footnote "was at most an  alternative ground for the Court's conclusion that a supplemental EIS was not required in this case."  Mem. op. at 3.


5
The Park Service argument to which Davis objected, and  on which the district court relied, is to be found in the last  sentence of the following excerpt from the 1998 opinion:Plaintiffs argue that [the removal of several hundredacres of non-historic woodlands and changes in agricultural patterns] will lead to a reduction in the deer population.  Once again, plaintiffs have improperly focused the inquiry.  The deer management program is intended to maintain the deer population density, not the total deer population.


6
Davis, 83 F. Supp.2d at 9-10, (emphasis in original);  Appendix at 14.


7
Davis describes the distinction between deer population  (i.e., the total number of deer within Gettysburg) and deer  density (which is measured in terms of the number of deer  per wooded square mile within the park) as a post hoc  rationalization.  Davis is mistaken.  The deer management  program is itself predicated on the need to control density. See, e.g., Final Environmental Impact Statement, Appendix E  at 152 ("The National Park Service has decided the initial  April deer density goal will be 25 deer per square mile of  forested study area....").


8
It is worth noting that because the program is based on  density rather than population, it is remarkably sensitive to  the kinds of changes in the Gettysburg landscape that are  called for in the GMP.  The Park Service recognizes that  "[t]he precise density of deer that would result in an acceptable level of browsing that would allow Gettysburg [National  Military Park] and Eisenhower [National Historic Site] to  meet their landscape management objectives is unknown."  Id. at 151.  Because of uncertainty regarding the optimal  density level, the Park Service erred on the side of preserving  deer by setting an initial goal that is less stringent than the  20 deer per square mile supported by the Park Service's own  research and recommended by the Pennsylvania Game Commission for the county in which the parks are located.  The  program calls for ongoing monitoring of the effects of deer  browsing on cropfields and woodlots so that the deer density  goal may be adjusted in light of actual experience in meeting  the parks' landscape objectives.  Id. at 152-53.

B. National Historic Preservation Act

9
Davis maintains that the Park Service violated the National  Historic Preservation Act ("NHPA") because, in assessing the  impact of the nightly killing of deer on the parks, it ignored  what he believed to be its obligation to protect the "contemplative" atmosphere of the Gettysburg battlefield.  Davis memorandum at 5-6.  The record, however, confirms that the  Park Service gave the substance of his argument full consideration.  See, e.g., Section 106 Case Report at 9 (discussing  claim that deer management program would adversely affect  the " 'solemn and contemplative purpose' of the park");  Letter from Superintendent Latschar to Brenda Barnett (Aug.  19, 1997) ("Audible effects are temporary, limited, proportionally decreasing, and minimized by muzzle suppressors.").Furthermore, the Park Service provided Davis's position and  its own evaluation of it to the Pennsylvania Historical and  Museum Commission and the Advisory Council on Historic  Preservation, with whom it was required to consult.  See 36  C.F.R. §§ 800.2(b)(2), (c) (1999).  Each of these bodies agreed  that the program would have no adverse effect on the qualities that make Gettysburg eligible for inclusion in the National Register of Historic Places.


10
In light of the foregoing, the district court's order denying  the motion to amend and entering judgment for the Superintendent is


11
Affirmed.

APPENDIX
Paul DAVIS III, et al., Plaintiffs

12
v.

John LATSCHAR, et al., Defendants
OPINION
Dec. 31, 1998

13
FRIEDMAN, District Judge.


14
The National Park Service (the "Park Service") seeks to  reinitiate its deer managementprogram for Gettysburg National Military Park ("Gettysburg") and Eisenhower National  Historic Site ("Eisenhower").  The program, which calls for  park rangers to shoot deer in a controlled harvest to maintain  the population density, was in effect in 1996 and 1997.  The  Park Service suspended the program in July of 1997 because  of the pendency of this lawsuit and stipulated that it would  not reinitiate the program without an Order from this Court. It has now requested such an Order.


15
Plaintiffs argue that the Court should enjoin the deer  management program because the Park Service has acted  contrary to (1) the National Park Service Organic Act ("Organic Act"), 16 U.S.C. S 1 et seq., (2) its management policies  implementing the Organic Act, (3) the National Environmental Policy Act ("NEPA"), 42 U.S.C. S 4321 et seq., and (4) the  National Historic Preservation Act ("NHPA"), 16 U.S.C. S 470 et seq.  Because the Court finds that the Park Service  acted consistently with the Organic Act and its implementing  guidelines and that it has complied with the procedures of  both NEPA and NHPA, the Court grants summary judgment  for the Park Service which therefore is permitted to reinitiate  its deer management program.

I. BACKGROUND

16
Gettysburg and Eisenhower are contiguous parcels of land  in rural Pennsylvania that are managed by the National Park  Service.  Gettysburg was established to "preserve and protect the resources associated with the Battle of Gettysburg  and the Soldiers' National Cemetery, and to provide understanding of the events that occurred [there], within the  context of American history."  See Draft General Management Plan and Environmental Impact Statement for Gettysburg National Military Park ("Draft GMP"), Plaintiffs' Exh.  E at 7;  see also An Act to Establish a National Military Park  at Gettysburg, Pennsylvania, S 3, 28 Stat. 651 (1895) (codified  as amended at 16 U.S.C. § 430g) (The Superintendent of the  park shall "ascertain and definitely mark the lines of battle of  all troops engaged in the battle of Gettysburg").  Eisenhower  was established to preserve the cultural and natural resources  of the home of President Dwight D. Eisenhower and to  interpret his life and career.  See Final Environmental Impact Statement for the White-Tailed Deer Management Plan  ("Final EIS") at 3-5, Administrative Record ("A.R.") at 220002.


17
By the early 1980's, the Park Service had become concerned about deer overpopulation in the area of Gettysburg  and Eisenhower.  In 1985, at the request of the Park Service,  Dr. Gerald Storm of Pennsylvania State University and his  colleagues began a study of the impact of the deer on the  parks "because of concern by the National Park Service  resource managers about the intensive deer browsing of tree  seedlings in historic woodlots, increasing consumption of farm  crops by deer, and high number of deer and automobile  collisions."  Gerald L. Storm et al., Executive Summary of  Population Status, Movements, Habitat Use, and Impact of  White-Tailed Deer ("Storm Report") at 1, A.R. at 207.  Corroborating the concerns of the resource managers, Dr. Storm  found that the browsing of the deer depleted the oak and  white ash seedlings needed to maintain the woodlots' historic  appearance and that the deer consumed a large percentage of  the corn and wheat crop.  Id. at 3-4, A.R. at 209-10.  Dr.  Storm recommended that the Park Service reduce the deer  population density to a level "at or below the level recommended for Adams County by the Pennsylvania Game Commission."  Id. at 4, A.R. at 210.  This level was 20 deer per  forested square mile.  Id.


18
Even before the Storm Report was completed, the Park  Service had begun to evaluate alternatives for controlling  deer population density.  In February of 1990, Dr. Gerald  Wright of the University of Idaho sent a 100-page draft environmental impact statement ("EIS") to the Park Service  that recommended fencing off the protected areas as the  preferred approach.  See R. Gerald Wright, Deer Management Alternatives for Gettysburg National Military Park and  Associated Environmental Analysis;  A Draft Report (1990),  A.R. at 3944-4054.  While Dr. Wright's report received some  initial favorable reviews, it was subsequently rejected as  substantively and procedurally inadequate and therefore was  used only as a research document.  See May 7, 1990 Memorandum from Jacob J. Hoogland, Chief, Environmental Quality Division, to Bob Gift, Regional Director, Mid-Atlantic  Region, A.R. at 354 ("The draft environmental analysis that  we have reviewed informally has neither the substance nor  format necessary to suffice as an EIS").


19
In August of 1992, the Park Service published its Notice of  Intent to Prepare a Draft Environmental Impact Statement  in the Federal Register;  the notice described a range of  alternatives that might be used to control deer population  density.  See 57 Fed.Reg. 3806 (1992), A.R. at 984.  The Park  Service noticed and held two open meetings to gather information from the public on the desired scope of the EIS.  See  Minutes of the January 7 Meeting on White-tailed Deer  Management at Gettysburg National Military Park/Eisenhower National Military Site Held at Penn State, A.R. at  1111-15;  Environmental Impact Statement Meeting, February 27th, 1993, A.R. at 1169-75.  In both the draft environmental impact statement that it released in 1994 and the final  environmental impact statement it released in 1995, the Park  Service explicitly considered a range of alternatives, including  the fencing alternative proposed by Dr. Wright and endorsed  by plaintiffs in this litigation.  See Draft Environmental  Impact Statement for the White-Tailed Deer Management  Plan ("Draft EIS") at 24-42, A.R. at 1888-1906;  Final EIS at  24-42, A.R. at 2221-41.1  The Park Service then published its Record of Decision ("ROD"), choosing to manage the population density through a controlled harvest (i.e., shooting the  deer to reduce their density), and began the hunt in the fall of  1996.  Record of Decision ("ROD"), A.R. at 3570-76.


20
Plaintiffs brought suit in February of 1997 to enjoin the  shooting of the deer.  After briefing had begun on plaintiffs'  motion for summary judgment, the Park Service moved to  stay the litigation, arguing that it would eliminate the issues  in the lawsuit by suspending the deer management program  while revisiting its compliance with the applicable laws.  See  Defendants' July 25, 1997 Motion for Temporary Stay of  Litigation at 1-2.  The Park Service also revealed that soon  after plaintiffs filed their complaint it had initiated procedures  to comply with the National Historic Preservation Act.  See  Transcript of August 12, 1997 Motions Hearing at 7-8.  After  the parties agreed that the deer management program would  not be reinitiated without an Order from this Court and  formulated procedures to ensure plaintiffs' involvement in the  NHPA process, the Court stayed the litigation.  See August  15, 1997 Joint Stipulation.


21
The Park Service now has conducted what it believes to be  a sufficient NHPAprocess.  It has prepared a Section 106  report analyzing the possible "adverse effects" of the deer  management program on Gettysburg and Eisenhower, including its effect upon "location, design, setting, materials, workmanship, feeling [and] association," 36 C.F.R. § 800.9(b), and  it has concluded that the program would have no "adverse  effects."  See Section 106 Case Report;  White-Tailed Deer Management, A.R. at 6352-62.  The Park Service then sought  the concurrence of the State Historic Preservation Officer  ("SHPO") and, pursuant to the parties' joint stipulation,  allowed the plaintiffs to submit their own materials.  See  Letter from Dr. John A. Latschar, Superintendent of Gettysburg National Military Park to Brenda Barrett, Director,  Pennsylvania Bureau of Historic Preservation, A.R. at 634951;  Letter from Katherine Meyer to Dr. Brent D. Glass and  Brenda Barrett, A.R. at 6363-70.  The SHPO agreed with the  Park Service that there would be no "adverse effects."  See  Letter from Brenda Barrett to Dr. John A. Latschar, Superintendent of Gettysburg National Military Park, A.R. at 6371.The same process was used to seek the approval of the  Advisory Council on Historic Preservation ("ACHP").  After  obtaining the views of the Keeper of the National Register on  plaintiffs' arguments, the ACHP also agreed with the finding  of "no adverse effect."  See Letter from Don L. Klima,  Advisory Council on Historic Preservation to Dr. John A.  Latschar, Superintendent of Gettysburg National Military  Park, A.R. at 6504-06.2


22
On June 19, 1998, the Park Service declared its intent to  reinitiate the deer management program.  In August of 1998,  the Park Service released a new draft General Management  Plan ("draft management plan" or "Draft GMP") for Gettysburg.  Based on new research on the Battle of Gettysburg  and its relationship to Gettysburg's terrain, the draft management plan recommended adjusting the landscape to better  reflect its state at the time of the battle.  See Draft General  Management Plan and Environmental Impact Statement for  Gettysburg National Military Park ("Draft GMP"), Plaintiffs'  Exh. E at 59-60.  In the draft management plan's preferred  alternative, the Park Service proposed cutting 576 acres of  non-historic woodlands, altering 278 acres of non-historic  woodlands to reflect historic wood lots and shifting the agriculture to historical field patterns.  See id. at 122-28.  All  proposals considered under the draft management plan were  premised on achieving a deer density goal of 25 deer per  forested square mile, as well as the objective of maintaining  the historic woodlots and croplands.  See id. at 74-75, 108-64.

II. DISCUSSION
A. Standard of Review

23
The Court may set aside the decision of the Park Service to  reinitiate the deer management program only if that decision  was arbitrary and capricious, not in accordance with the law  or unwarranted by the facts.  5 U.S.C. § 706(2)(A).  For  challenges to an agency's construction of the statutes or  regulations that it administers--such as the Park Service's  reading of its Organic Act and management policies--the  Court's review must be particularly deferential.  The Court  must defer to the agency's interpretation of a statute that it  implements "so long as it is reasonable, consistent with the  statutory purpose, and not in conflict with the statute's plain  language."  OSG Bulk Ships, Inc. v. United States, 132 F.3d  808, 814 (D.C.Cir.1998) (quoting Coal Employment Project v.  Dole, 889 F.2d 1127, 1131 (D.C.Cir.1989));  see Chevron  U.S.A., Inc. v. Natural Resources Defense Council.  467 U.S.  837, 845, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984).  Similarly,  provided it does not violate the Constitution or a federal  statute, an agency's interpretation of its own regulations "will  prevail unless it is 'plainly erroneous or inconsistent' with the  plain terms of the disputed regulations."  Everett v. United  States, 158 F.3d 1364, 1367 (D.C.Cir.1998) (quoting Auer v.  Robbins, 519 U.S. 452, 117 S.Ct. 905, 137 L.Ed.2d 79 (1997));see Stinson v. United States, 508 U.S. 36, 45, 113 S.Ct. 1913,  123 L.Ed.2d 598 (1993);  Amerada Hess Pipeline Corp. v.  FERC, 117 F.3d 596, 600 (D.C.Cir.1997).


24
The standard of review for agency decisions is highly  deferential:


25
[T]he Court must consider whether the decision was based on a consideration of the relevant factors and whether there has been a clear error of judgment.  Although this inquiry into the facts is to be searching and careful, the ultimate standard of review is a narrow one.  The Court is not empowered to substitute its judgment for that of the agency.


26
Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S.  402, 416, 91 S.Ct. 814, 28 L.Ed.2d 136 (1971);  see Motor  Vehicles Manufacturers Ass'n v. State Farm Mutual Automobile Insurance Co., 463 U.S. 29, 43, 103 S.Ct. 2856, 77  L.Ed.2d 443 (1983).  The Court's "task is to determine  'whether the agency's decision making was reasoned,' ... i.e.,  whether it considered relevant factors and explained the facts  and policy concerns on which it relied, and whether those  facts have some basis in the record."  National Treasury  Employees Union v. Horner, 854 F.2d 490, 498 (D.C.Cir.1988)  (quoting American Horse Protection Ass'n. Inc. v. Lyng, 812  F.2d 1, 5 (D.C.Cir.1987)).


27
B. The National Park Service Organic Act and Policies


28
Under the National Park Service Organic Act, the Secretary of the Interior "may ... provide in his discretion for the  destruction of such animals and of such plant life as may be  detrimental to the use of any said parks, monuments, or  reservations."  16 U.S.C. S 3.  Because the Organic Act is  silent as to the specifics of park management, the Secretary  has especially broad discretion on how to implement his  statutory mandate.  See Daingerfield Island Protective Soc'y  v. Babbitt, 40 F.3d 442, 446 (D.C.Cir.1994);  see also Bicycle  Trails Council v. Babbitt, 82 F.3d 1445, 1454 (9th Cir.1996)  (adopting the district court's opinion);  Intertribal Bison  Coop. v. Babbitt, 25 F.Supp.2d 1135 (D. Mont. 1998).  Still, a  "finding of detriment" is necessary before the Park Service  may engage in a "controlled harvest" such as the one proposed by the Park Service in its deer management program. Intertribal Bison Coop. v. Babbitt, at 1138 ("pursuant to S	 3  of the Organic Act and Park Service policy a finding of  detriment is necessary to justify a controlled harvest, ... but  an explicit finding of detriment is not otherwise necessary to  justify the destruction of wildlife ....");  see also General Regulations for Areas Administered by National Park Service, 48 Fed. Reg. 30,252, 30,264 (1983) (controlled harvest  "will be utilized only when a finding of 'detriment,' based on  scientific documentation, has been made by the superintendent, and it is determined that removal is an acceptable  method of resource management").


29
The Park Service claims that it made a sufficient "finding  of detriment" to justify the destruction of the deer under the  Organic Act when it concluded that overbrowsing by deer in  the historic woodlots and cropfields was detrimental to the  purposes of the parks.3  As is reflected at several points in  the record, the Park Service determined that the over browsing was preventing it from achieving the parks' objectives of  preserving the historic appearance of the woodlots and cropfields, components of the landscape critical to the understanding and interpretation of the historic events that took place in  each park.  See, e.g., ROD at 2, A.R. at 3571 ("Management  objectives for maintaining landscape components, specifically  historic woodlots and cropfields, were developed to enhance  visitor understanding of each park's events").  For example,  in its Record of Decision initiating the deer management  program, the Park Service concluded that


30
[d]ata from the [Storm Report] showed that the woodlots and cropfields could not be maintained in a way necessary to achieve park objectives.  The high level of deer browsing was preventing a sufficient number of tree seedlings from becoming established, which is needed to perpetuate the historic  woodlots.  The agricultural program was unable to grow historical crops to maturity in Eisenhower NHS and the southern part of Gettysburg NMP due to deer browsing.


31
Id. at 3, A.R. at 3572.  The Court concludes that Park Service  made a sufficient "finding of detriment" on the record to  satisfy the requirements of the Organic Act.


32
Plaintiffs contend, however, that the "finding of detriment"  made by Park Service is arbitrary and capricious because it is  inconsistent with the alleged admission by the Park Service in  its draft management plan that the cropfields and woodlots do  not need protection because they do not reflect the historic  landscape.  Contrary to plaintiffs' assertion, the draft management plan contains no such admission.  The plan proposes  to eliminate only non-historic woodlands.  See Draft GMP at  122.  The perpetuation of the historic woodlots and croplands  is still necessary to achieve park objectives under the draft  management plan.  Nothing in the record suggests that the  threats to these historic resources from deer overbrowsing-i.e., the suppression of oak and white ash seedlings and  excessive crop loss--are any less likely to occur in the new  management regime than at the time the Park Service issued  its decision to institute the deer management program.  The  "finding of detriment" by the Park Service therefore is not  undermined by the draft management plan and may still  justify the "destruction" of deer under the Organic Act.


33
If the Organic Act were the only authority limiting the  management discretion of the Park Service, the analysis  would end here.  But the Park Service has further bound its  own discretion through the adoption of Management Policies.4The Management Policies provide that


34
[u]nnatural concentrations of native species caused by human activities may be controlled if the activities causing the concentrations cannot be controlled....  Animal populations or individuals will be controlled ... in cultural or development zones when necessary to protect property orlandscaped areas.


35
National Park Service Management Policies ("Park Service  Management Policies"), Plaintiffs' Exhibit I at 4:6.  Plaintiffs  argue that the Park Service has violated these policies because it has opted to control the deer overpopulation without  first exhausting the available means to regulate the human  activitiescausing the overpopulation.  In particular, plaintiffs  again point to the draft management plan as evidence that  the deer population could be reduced by controlling "human  activities" such as the decisions of the Park Service regarding  the maintenance of Gettysburg's woodlands and cropfields.


36
The Park Service asserts that the Court does not need to  reach the merits of plaintiffs' argument because plaintiffs  have misread the Management Policies.  The Park Service  maintains that the statement that "[a]nimal populations ...  will be controlled in cultural ... zones when necessary to  protect property or landscaped areas" is meant as an exception to the preceding sentence requiring that the Park Service attempt first to control human activities before looking to  control the animal populations.  As a result, the Park Service  argues that once it found that Gettysburg and Eisenhower  were "cultural zones" with landscaped areas in need of protection, it was entitled to control the deer population directly  without first seeking to control human activities.5


37
While the language of the Management Policies could be  interpreted either as plaintiffs read it or as the Park Service  does, the interpretation of the Park Service is plausible;  it certainly is not "plainly erroneous or inconsistent" with the  policies and therefore must prevail over plaintiffs' reading. See Everett v. United States, 158 F.2d at 1367.  The first  excerpted sentence describes two alternatives for addressing  overpopulation of native species--control of the animal population and control of the human activities that caused the  "unnatural concentrations" or overpopulation--and announces  a preference for the latter.  The second excerpted sentence  discusses only one of these two alternatives--control of the  animal population--in the context of cultural or development  zones.  When these two sentences are juxtaposed, the reading of the second sentence as an exception to the first  sentence's preference for the control of human activities is  not unreasonable.  If the Park Service intended to express a  preference for the control of human activities when addressing overpopulation in cultural or development zones, it is  reasonable to expect that it would have explicitly discussed  this alternative technique in the second sentence, as it had in  the first.  It did not do so.  The interpretation of the Management Policies proffered by the Park Service is not "plainly  erroneous or inconsistent" with the plain terms of the policies  and therefore is entitled to deference.

B. NEPA

38
Plaintiffs challenge the deer management program under  NEPA on two grounds.  First, they argue that the Park  Service did not consider many reasonable alternatives in its  final EIS. Second, they argue that the Park Service must  prepare a supplemental EIS as a result of the changes in  park management that are considered in the draft management plan.  Because the Court finds that the Park Service  considered a full range of reasonable alternatives and was  within its discretion by opting not to prepare a supplemental  EIS, the Court concludes that the Park Service fully complied  with NEPA's procedural requirements.

1. Reasonable Alternatives

39
The regulations implementing NEPA require an agency to  "specify the underlying purpose and need to which the agency is responding" and to "[r]igorously explore and objectively  evaluate all reasonable alternatives, and for alternatives  which were eliminated from detailed study, briefly discuss the  reasons for their having been eliminated."  40 C.F.R.  §§ 1502.13, 1502.14.  The courts have recognized that these  requirements are interrelated because "the goals of an action  delimit the universe of the action's reasonable alternatives."City of Burlington v. Busey, 938 F.2d 190, 195 (D.C.Cir.1991).The setting of the objectives and the range of alternatives to  be considered by an agency are governed by a "rule of  reason."  See City of Grapevine v. U.S. Dept. of Transp., 17  F.3d 1502, 1506 (D.C.Cir.1994);  City of Burlington v. Busey,  938 F.2d at 195.  The Court must uphold "an agency's  definition of objectives so long as the objectives that the  agency chooses are reasonable, and ... uphold its discussion  of alternatives so long as the alternatives are reasonable and  the agency discusses them in reasonable detail."  City of  Burlington v. Busey, 938 F.2d at 196.


40
Plaintiffs assert that the Park Service unfairly narrowed its  objective for the deer management program from the perpetuation of historic resources to the control of deer population  so as to eliminate reasonable alternatives.  This argument is  not supported in the record.  In an internal memorandum  drafted early in the NEPA process, the Park Service asserted  that the objective of the program was "not to reduce the deer  population but to perpetuate the significant elements of the  cultural landscape."  Program Review and Project Data  Sheet for Deer Management at GETT, A.R. at 168.  In the  Final EIS, the Park Service stated that "a management  action is needed to control the browsing effects of white-tailed  deer in the parks."  Final EIS at 13, A.R. at 2210.  In the  context of the Storm Report's conclusion that the over browsing of the deer was threatening the historic resources of  Gettysburg, see Storm Report at 4, A.R. at 220, these statements of objective are the same.


41
Even if the Park Service's alteration of the objective's  wording were suspicious, any suspicions are allayed by its  thorough consideration of all alternatives.  In its draft EIS  and its final EIS, the Park Service initially considered and rejected a wide range of non-lethal alternatives, including  alternatives such as fencing and altering cropfield patterns as  suggested by plaintiffs.  See Draft EIS, A.R. at 1892;  Final  EIS, A.R. at 2225-26.  The Park Service then proceeded to  evaluate in more detail the five alternatives it considered  most viable.  See Final EIS at 30-42, A.R. at 2227-41;  see  also supra at note 1.  It is apparent from a review of both the  draft EIS and the final EIS that the Park Service weighed all  of the reasonable alternatives and came to a fully-informed  decision.  This is all that NEPA requires.  See Strycker's  Bay Neighborhood Council v. Karlen, 444 U.S. 223, 227-28,  100 S.Ct. 497, 62 L.Ed.2d 433 (1980) (NEPA is only procedural and does not mandate a substantive result);  Environmental Defense Fund v. Massey, 986 F.2d 528, 532 (D.C.Cir.1993)  (NEPA "does not dictate agency policy or determine the fate  of contemplated action").


42
Plaintiffs raise only one alternative not considered in the  Final EIS--the cutting of the non-historic woodlands pursuant to the draft management plan.  This cannot be viewed as  a "reasonable alternative," however, because it would not  further the objective of reducing browsing in historic areas. As the draft management plan noted, the cutting of the nonhistoric woodlands would not reduce the desired deer population density.  See Draft GMP at 255.  Since it is deer  population density that needs to be controlled in order to  preserve the parks' historic resources, cutting the nonhistoric woodlands would not further the deer management  program's objective.  Furthermore, the record suggests that  cutting non-historic woodlands may even exacerbate the problem by driving the deer into the historic areas.  See Storm  Report at 5, A.R. at 211 (deer displaced by fencing "would be  forced into other areas where their impact would be intensified").  Cutting the non-historic woodlands therefore is not an  alternative that the Park Service had to consider.

2. Supplemental EIS

43
An agency is required to prepare a supplemental EIS if  "[t]here are significant new circumstances or information relevant to environmental concerns and bearing on the proposed action or its impacts."  40 C.F.R. § 1502.09. "[N]ot  every change requires [a supplemental EIS];  only those  changes that cause effects which are significantly different  from those already studied require supplementary consideration."  Corridor H Alternatives, Inc. v. Slater, 982 F.Supp.  24, 30 (D.D.C.1997).  The decision to prepare a supplemental  EIS is again governed by the "rule of reason" and reviewed  by the courts under the "arbitrary or capricious" standard of  the APA.  Marsh v. Oregon Natural Resources Council, 490  U.S. 360, 373-75, 109 S.Ct. 1851, 104 L.Ed.2d 377 (1989)  ("[A]n agency need not supplement an EIS every time new  information comes to light after the EIS is finalized.  To  require otherwise would render agency decision making intractable").  Because the decision whether to prepare a supplemental EIS involves technical issues within the agency's  area of expertise, courts generally "defer to the 'informed  discretion of the responsible federal agencies.' "  Id. at 377  (quoting Kleppe v. Sierra Club, 427 U.S. 390, 412, 96 S.Ct.  2718, 49 L.Ed.2d 576 (1976)).


44
Plaintiffs argue that the draft management plan, issued  after the preparation of the final EIS, contains new proposals  for managing Gettysburg's historic resources that will have a  significant impact on the deer population, thus requiring the  Park Service to prepare a supplemental EIS. Under the  preferred alternative of the draft management plan, nonhistoric woodlands will be cut, other woodlands will be  thinned to take on the appearance of historic woodlots and  new field patterns may reduce the availability of crops to the  deer.  See Draft GMP at 122-28.  Plaintiffs argue that these  steps will lead to a reduction in the deer population.  Once  again, plaintiffs have improperly focused the inquiry.  The  deer management program is intended to maintain the deer  population density, not the total deer population.  To constitute "significant new circumstances or information" requiring  a supplemental EIS, the draft management plan would have  to have a significant effect on the deer population density  needed to sustain the historic properties of the parks.


45
Plaintiffs have failed to demonstrate that the draft management plan would have any impact on the desired deer population density.6  After years of study, the Park Service has  determined that a deer population density of 25 deer per  forested square mile is the appropriate level necessary to  conserve the historic resources of Gettysburg and Eisenhower.  The target density is intended to ensure that there are  adequate seedlings to regenerate the young oak and white  ash trees that make up the historic woodlots and to ensure  adequate crop production to "tell the stories" of the parks. See, e.g., Final EIS at 9,12, A.R. at 2206, 2209.  The proposals  in the draft management plan to cut non-historic woodlands,  convert other woodlands into historic woodlots and change  agricultural field patterns do not "cause effects which are  significantly different from those already studied."  Corridor  H Alternatives, Inc. v. Slater, 982 F. Supp. at 30.  Specifically,  the Park Service found that the historic resources will not be  changed under the draft management plan in a manner that  alters the need to control over browsing through the maintenance of the desired deer population density.  Because the  Court has no reason to question the exercise of discretion by  the Park Service in its area of expertise, it concludes that the  decision not to prepare a supplemental EIS was not arbitrary  and capricious.7

C. The National Historic Preservation Act

46
Under Section 106 of the National Historic Preservation  Act, the Park Service "shall ... take into account" the effects  of any undertaking on a "site ... included in or eligible for  the National Register."  16 U.S.C. § 470f.  In assessing the  effects of its undertaking, the Park Service is required to  "afford the Advisory Council on Historic Preservation ... a  reasonable opportunity to comment with regard to such undertaking."  16 U.S.C. § 470f.  If the effects are "adverse,"  the agency is required to consider means for alleviating the  impacts after consulting the State Historic Preservation Officer ("SHPO"), the Advisory Council on Historic Preservation  ("ACHP") and the public.  36 C.F.R. § 800.5.  "Adverse  effects" are defined as any "effect on a historic property  [that] may diminish the integrity of the property's location,  design, setting, materials, workmanship, feeling, or association" and expressly include the "[i]ntroduction of visual, audible, or atmospheric elements that are out of character with  the property or alter its setting."  36 C.F.R. § 800.9(b).  The  requirements of Section 106, however, do not require the  Park Service to engage in any particular preservation activities;  rather, Section 106 only requires that the Park Service  consult the SHPO and the ACHP and consider the impacts of  its undertaking.  See Nat'l Trust for Historic Preservation v.  Blanck, 938 F.Supp. 908, 918 (D.D.C.1996) ("Section 106 is  universally interpreted as requiring agencies to consult and  consider and not to engage in any particular preservation  activities per se"). Ins. Co., 463 U.S. at 50.  It appears from the record, however, that  the Park Service never made the arguments before because plaintiffs never requested a supplemental EIS or argued that one was  required until they raised the issue in this Court.  Because the  decision whether a supplemental EIS is required should be made  initially by the agency, not by a reviewing court, plaintiffs should  have made a request to the Park Service and allowed it to make a  decision.  Friends of the River v. FERC, 720 F.2d 93, 109 (D.C.Cir. 1983).  Nevertheless, the Court need not consider the effect of  plaintiffs' failure to raise the issue earlier because it rejects the  request on its merits.  Id.


47
Plaintiffs do not argue that the Park Service failed to  comply with the procedural requirements of Section 106.Instead, they assert that the Park Service in its review  process ignored the primary argument presented by plaintiffs.  Specifically, during the review process, plaintiffs maintained that the deer management program's effect on Gettysburg's "quiet contemplative atmosphere" was an adverse  effect under the regulations of the Advisory Council on Historic Preservation.  Plaintiffs based this argument on an excerpt from the National Register for Historic Places Bulletin  on historic battlefields which described battlefields as "places  of quiet contemplation."  National Register for Historic  Places Bulletin No. 40, Guidelines for Identifying, Evaluating, and Registering America's Historic Battlefields ("Bulletin No. 40"), Plaintiffs' Exhibit G at 3.  Because the SHPO,  the ACHP and the Keeper of the National Register did not  address or even mention Bulletin No. 40 in reviewing the  deer management program, plaintiffs maintain that the finding of no "adverse effect" is unlawful under the APA because a "relevant factor" was not considered.  See Motor  Vehicle Manufacturers Ass'n v. State Farm Mutual, 463  U.S. at 43.8


48
A review of the record, however, demonstrates that plaintiffs' arguments were considered.  While it did not specifically  refer to plaintiffs' argument or to Bulletin No. 40, the Park  Service found in its original determination that there was no  adverse effect on the setting, feeling or association of Gettysburg or Eisenhower from the proposed deer management  program.  See Letter from John A. Latschar, Superintendent  of Gettysburg National Military Park to Brenda Barrett, A.R.  at 6317-19 ("Audible effects are temporary, limited, proportionally decreasing, and minimized by muzzle suppressors").An evaluation of the setting, feeling or association of the  parks necessarily would include an evaluation of the deer management program's effect on Gettysburg's "quiet contemplative atmosphere."


49
When the SHPO and the ACHP reviewed the determination of the Park Service, they received lengthy submissions  from plaintiffs that fully discussed their argument and Bulletin No. 40.  See Letter from Katherine Meyer to Dr. Brent  D. Glass and Brenda Barrett, A.R. at 6363-70;  Letter from  Katherine Meyer to John Fowler, Executive Director of  Historic Preservation, A.R. at 6380-6435.  Each of the reviewers approved the finding of no adverse effect.  While the  decisions do not mention Bulletin No. 40, the reviewers did  discuss National Register Bulletin No. 38, addressing the  contention that Gettysburg is a "traditional cultural property."  Viewed in context, this was merely a recharacterization  of plaintiffs' argument rather than a neglect of it.  See Letter  from Donald Klima, Advisory Council on Historic Preservation to Carol Shull, Keeper of the National Register of  Historic Places, A.R. at 6464-65 ("We note that the attributes  cited [by plaintiffs' counsel] include values more often associated with traditional cultural properties, as opposed to other  National Register properties, insofar as they depend, to a  certain degree, upon the perceptions and beliefs of those who  attribute sacred values to this property");  see also Letter  from Carol D. Shull, Keeper of the National Register to  Donald Klima, Advisory Council on Historic Preservation,  A.R. 6506-07;  Letter from Donald Klima, Advisory Council  on Historic Preservation, to John A. Latschar, Superintendent of Gettysburg National Military Park, A.R. 6504-05.This recharacterization, coupled with the reviewers' concurrence with the Park Service finding of no "adverse effect" on  Gettysburg's setting, feeling or association, suggests that the  SHPO and the ACHP fully considered plaintiffs' submissions,  including the argument under Bulletin No. 40.  The Court  concludes that the Park Service complied with the APA by  considering all relevant factors, including plaintiffs' arguments, in its review of the effects of the deer management  program under the NHPA.


50
An Order consistent with this Opinion is entered this same  day.


51
SO ORDERED.



Notes:


1
 The Park Service created a list of alternatives using suggestions from the public and Park Service personnel and by reviewing  the available literature.  See Final EIS at 23, A.R. at 2220.  The  Park Service eliminated nine alternatives from detailed study after  initial consideration.  These alternatives were:  (1) restoration of  predators, (2) deterrents, (3) repellants, (4) poison, (5) public hunting, (6) fencing, (7) conversion of cropfields to pasture or hay and  grasses, (8) deer as a commodity, and (9) landowner privilege.  Id.  at 24-30, A.R. at 2221-27.  The Park Service then evaluated the  five alternatives it considered most viable in more detail.  The  second group of alternatives were:  (1) no action, (2A) capture and  transfer, (2B) direct reduction (shooting the deer), (3) reproductive  intervention (contraception), (4) cooperative management with  Pennsylvania authorities, and (5) combined management (a combination of 2B and 4).  Id. at 30-42, A .R. at 2227-41.


2
 The ACHP consulted with the Keeper of the National Register regarding what traits Gettysburg possessed that would qualify it  for the National Register.  See Letter from Donald Klima, Advisory  Council on Historic Preservation to Carol Shull, Keeper of the  National Register of Historic Places, A.R. at 6464-65.


3
 Despite plaintiffs' contentions that the Park Service was  acting in the economic interests of certain tenant farmers in making  this determination, the Court concludes that the record does not  demonstrate that the Park Service had any such ulterior motive.  It  was not unreasonable for the Park Service to have kept the farmers  informed about efforts to control the deer and to respond to their  concerns in writing.


4
 Whether the Park Service is bound by its Management  Policies turns on "the agency's intent to be bound."  Vietnam  Veterans of America v. Secretary of the Navy, 843 F.2d 528, 538  (D.C.Cir.1988).  Plaintiffs contend that the Park Service demonstrated the requisite intent in the Forward to policies when it stated  that "[a]dherence to policy will be mandatory unless waived or  modified by an appropriate authority."  National Park Service  Management Policies, Plaintiffs' Exhibit I at ix.  Since defendants' did not challenge this assertion, the Court finds that the Park  Service intended to be bound and is bound by the policies.


5
 Plaintiffs do not contest the Park Service's position that  Gettysburg and Eisenhower are cultural zones and that their landscaped areas need protection.


6
 Plaintiffs also contend that the changes in the draft management plan might eliminate the need for any shooting because the  deer will be driven outside the parks in search of cover and food. This contention, however, does not undermine the justification for  the deer management program.  If the deer migrate out of the  parks as the plaintiffs contend they will, the Park Service will not  shoot the deer, or will shoot fewer deer, because the deer population density will fall to an acceptable level.  See also ROD at 5, A.R.  at 3574 ("When the population is reduced to the density goal, fewer  deer will need to be killed annually to maintain the population at  that level").


7
 Plaintiffs also argue that the Court should disregard the  arguments the Park Service made for the first time in this Court as  post hoc rationalizations that cannot support its decision.  See  Motor Vehicle Manufacturers Ass'n v. State Farm Mutual Auto.


8
 On this issue, the parties are like ships passing in the night. Nowhere in the arguments made by defendants before this Court  do they even address Bulletin No. 40.